Allen, J.
Upon the agreed facts, the sales to the defendant were completed in New Hampshire, by the delivery to the carrier there. Orcutt v. Nelson, 1 Gray, 536. Frank v. Hoey, 128 Mass. 263. The validity of the sales must, therefore, be determined by the laws of that State. Milliken v. Pratt, 125 Mass. 374. The sales were made in Portsmouth. Under the statutes of New Hampshire, which were referred to, sales of ale were unlawful only in towns which had passed a vote to that effect. Gen. Laws of N. H. of 1878, c. 109, §§ 15, 19. There is nothing to show that such a vote had been passed in Portsmouth. Prima facie, the sales were legal. The burden of proof was on the defendant to show that they were illegal. Trott v. Irish, 1 Allen, 481. Wilson v. Melvin, 13 Gray, 73. Brigham v. Potter, 14 Gray, 522. There was no proof, and there is no presumption, of illegality; therefore the plaintiff is entitled to recover.

Judgment for the plaintiff.